Citation Nr: 1625100	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative residuals of the removal of a polyp from the right vocal cord.  

2.  Entitlement to a compensable rating for a left varicocele. 

3.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  The RO in Oakland, California has current jurisdiction of the claims.  

The Veteran testified at a hearing before the Board by videoconference the RO in January 2013.  A transcript of the hearing is associated with the claims file.  

The Board remanded this case in April 2013 for additional development and adjudication.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through December 2013, which were considered by the AOJ, and a February 2016 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for an acquired psychiatric disorder, to include anxiety and depression, secondary to the Veteran's service-connected varicocele has been raised by the record during the Veteran's January 2013 hearing testimony at page 5, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service-connected post-operative residuals of the removal of a polyp from the right vocal cord did not manifest as hoarseness with thickening or nodules of cords, polyps, submucous infiltration or premalignant changes on biopsy. 

2.  The Veteran's service-connected left varicocele did not manifest in penis deformity nor did it cause erectile dysfunction. 

3.  A gastrointestinal disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post-operative residuals of the removal of a polyp from the right vocal cord are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6516 (2015).

2.  The criteria for a compensable rating for left varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2015). 

3.  The criteria for service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter/letters on [dates].  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims for higher ratings and service connection decided herein.  Such VA examinations include those conducted in April 2006, January 2012, and May 2013 to determine the severity of his left varicocele and chronic laryngitis resulting from his post-operative removal of a polyp on his vocal cords.  An examination was conducted in May 2013 to determine the nature and etiology of the Veteran's stomach disorder.

Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected post-operative residual chronic laryngitis and left varicocele as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his conditions have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Furthermore, there is additional medical evidence, including various VA examination reports and VA treatment records that adequately address the level of impairment of his disabilities since the last examinations.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating as well as for his claim for service connection and no further examination is necessary.

The Board finds that the AOJ substantially complied with the April 2013 remand orders.  Specifically, the Board directed that the AOJ afford the Veteran examinations to determine the current nature and severity of his service-connected post-operative residual chronic laryngitis and left varicocele and obtain the Veteran's updated VA treatment records.  In addition, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his claimed stomach disorder.  Thereafter, the Veteran was afforded VA examinations in May 2013 to determine the current nature and severity of his service-connected conditions as well as the nature and etiology of his claimed stomach disorder, and his updated VA treatment records were associated with the record.  Therefore, the Board finds that the AOJ has substantially complied with the April 2013 remand directives such that no further action is necessary in this regard.  See D'Aries supra

Additionally, in January 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  In addition, the Veteran provided detailed argument in support of his contentions that higher ratings were warranted and that an award of service connection for a stomach condition was also in order.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any outstanding evidence necessary to substantiate the Veteran's claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claims 

A.  Pertient Statues and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

B.  Right Vocal Cord and Chronic Laryngitis

The Veteran contends that a higher rating is warranted for his service connected post-operative residuals of the removal of a polyp from his right vocal cord resulting in chronic laryngitis.  Specifically, at the January 2013 hearing, the Veteran argued that a higher rating was warranted due to his difficulty swallowing, sore throat, hoarseness, and difficulty communicating. 

The Veteran underwent surgery for removal of a polyp from his right vocal cord which resulted in chronic laryngitis, with which the Veteran has been diagnosed.  The Veteran is rated under Diagnostic Codes 6820-6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6820 refers to a non-tuberculous disease or benign neoplasms of any part of the respiratory system, and requires evaluation using an appropriate respiratory analogy.  Diagnostic Code 6516 pertains to chronic laryngitis.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts, 5 Vet. App. 532.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.   

Diagnostic Code 6516 contemplates chronic laryngitis.  A 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R.       § 4.97, Diagnostic Code 6516.

Finally, the Board notes that the rating criteria were revised during the course of the appeal.  Effective October 10, 1996 and again May 17, 2006, VA revised the criteria for diagnosing and evaluating disabilities of the respiratory system found at 38 C.F.R. §§ 4.97.  However, Diagnostic Code 6516 was not impacted.  

VA treatment records dated from June 2006 through December 2013 note occasional hoarseness, but no nodules, polyps, thickening, or submucous infiltration.  A June 2006 Ear Nose and Throat consultation reported the Veteran's complaints of intermittent hoarseness and sore throat.  He also noted that he was a smoker.  The examiner found no palpable masses or nodules, and determined that the Veteran's voice seemed normal that he had intermittent hoarseness, his throat was normal upon examination.  VA treatment notes from September and October 2010 reveal no nodules upon examination.  While there is a notation in May 2013 that the Veteran complained that his voice was "scratchy, "the records also contain multiple telephone consultations with social workers where the Veteran's voice was noted to be clear in tone and easily understood.  See VA treatment records from March, May, and June 2011; January, February, March, June, August, October and November 2012; January, February, May, and July 2013.  

At an April 2006 VA examination, the Veteran stated that he developed polyps over his vocal cords which he had excised in 1975, and he subsequently suffered from intermittent hoarseness and throat pain.  The Veteran reported that he continued to suffer from hoarseness and pain but that he never sought definitive treatment or surgical intervention.  The Veteran denied recurrence of polyps.  Physical examination revealed buccal mucosa was pink and moist, there were no masses or lesions.  The examiner noted that the Veteran had mild hoarseness while talking but that he was able to speak clearly.  The examiner found no bruits or enlargement or nodules.  The examiner diagnosed mild chronic laryngitis. 

During a January 2012 VA General Medical Disability Benefits Questionnaire (DBQ) done for pension evaluation, the examiner briefly discussed the Veteran's chronic laryngitis.  The Veteran reported his surgery to remove a nodule on his vocal cords in 1975.  The examiner did not perform further examination of the Veteran's vocal cords or throat as the examiner determined that the Veteran's chronic laryngitis did not affect his employability. 

In January 2013, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had difficulty swallowing and often choked on food.  He also indicated that he had to eat soft food and drink plenty of liquids.  Through his representative, the Veteran indicated that he had constant pain in his throat which caused him to cough.  He also indicated that he had difficulty speaking especially on the phone.  He indicated that he couldn't communicate his needs of daily living and that he takes medications such as Morphine and Oxycodone. 

During the May 2013 VA examination, the Veteran reported his vocal cord stripping surgery that he underwent in 1975.  The Veteran reported that he continued to smoke a pack of cigarettes a day and developed dysphonia.  The Veteran noted that his voice would occasionally "give out" which made it difficult to talk on the phone.  The Veteran reported no other complaints relative to his voice.  He noted that he suffered from uncontrolled gastrointestinal reflux and that while he was on medication, he did not comply with his regimen.  The examiner noted that the Veteran had chronic laryngitis with daily hoarseness and inflammation of his vocal cords or mucous membrane but no thickening or nodules of the vocal cords and no vocal cord polyps.  The examiner found no laryngeal stenosis and no organic or inorganic aphonia.  The examiner found that the Veteran's condition did not impact his ability to work. 

The Board acknowledges that the Veteran experienced hoarseness, inflammation, and pain during the period under consideration.  However, there was no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, as required for a 30 percent rating under the diagnostic criteria for chronic laryngitis.  The May 2013 VA examiner specifically found hoarseness with inflammation of the vocal cords or mucous membrane but without thickening or nodules of the vocal cords and no vocal cord polyps or submucous infiltration.  Therefore, the Veteran is not entitled to an increased rating for his chronic laryngitis under Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6516. 

The Board has considered whether staged or further ratings under Hart, supra, are appropriate for the Veteran's service-connected post-operative residuals of the removal of a polyp from the right vocal cord; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

C.  Left Varicocele

The Veteran's left varicocele is rated by analogy under the diagnostic codes for an unlisted genitourinary system impairment and varicose veins.  However, as will be explained below, the Board finds that the hyphenated code 7599-7522 for penis deformity with loss of erectile power appears to be most appropriate.  See 38 C.F.R. § 4.20.  In Butts v. Brown, the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Butts, 5 Vet. App. 532.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio, 2 Vet. App. 625.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the genitourinary system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

In this case, the hyphenated diagnostic code previously assigned for service-connected left varicocele indicates that an unlisted genitourinary system disability, under DC 7599, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected left varicocele is rated by analogy) was varicose veins, which is evaluated under DC 7120.

Diagnostic Code 7120 contemplates varicose veins.  A noncompensable rating is provided for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in leg after prolonged standing or waking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis, pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board like edema with constant pain at rest.  38 C.F.R.          § 4.104, Diagnostic Code 7120.
However, the Board finds that the more appropriate diagnostic code to rate by analogy is that of Diagnostic Code 7522, a genitourinary disability code dealing with the male reproductive system, as the varicocele is a genitourinary disability and the Veteran's varicose veins are in his legs and not his genital area.

Diagnostic Code 7522 contemplates deformity of the penis with the loss of erectile power and warrants a 20 percent rating.  38 C.F.R. § 4.115b, 7522.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

While VA treatment records from December 2008 through December 2013 reflect a diagnosis of varicose veins in the Veteran's bilateral lower extremities, it is not reported that such are related to his service connected left varicocele.  In addition, there is no documentation of complaints or treatment for testicular pain or swelling.  

An April 2006 VA genitourinary examination report reflected the Veteran's reports that he developed increased pain and swelling to the left testes during his military service.  The Veteran reported that he could not recall any definitive treatment for his condition but that a surgery was recommended but that he never underwent it.  The Veteran reported pain in his scrotum, after the onset of his varicocele.  The Veteran reported that he had trouble performing sexual acts and could not maintain an relationship.  The Veteran also reported that he had to change positions when sitting for a long time.  Physical examination revealed that his penis was smooth without tenderness, swelling or masses.  Both of the Veteran's testes were descended and normal size.  He had mild tenderness over the left testicle as well as over the cord structure including the epididymis.  The examiner found no swelling or redness.  The examiner found no fluid or engorgement of the permatic vein/blood vessels in the scrotum.  There was no inflammation or enlargement of the epididymis bilaterally and only mild tenderness over the left testicle with palpation.  The examiner found no varicocele in the left testicle but chronic mild orchitis. 

During the January 2012 VA General Medical DBQ, the examiner briefly discussed the Veteran's left varicocele.  The Veteran reported he developed testicular/scrotal pain during service after marching with all of his gear and pack on.  The Veteran reported that he feels pain between his scrotum and rectum in his perineum and that he was diagnosed with a left varicocele.  The Veteran reported that he still felt the pressure after sexual intercourse and on various other occasions.  The examiner did not perform further examination of the Veteran's reproductive system as the examiner determined that the Veteran's left varicocele did not affect his employability. 

At the January 2013 hearing, the Veteran testified that he suffered from painful and frequent urination and erectile dysfunction as a result of his left varicocele.  The Veteran through his representative stated that he had to urinate three to four times a night and as a result suffered "fatigue, mental confusion and loss of memory, headaches, blurred vision, lack of concentration...anxiety...[and] depression."  The Veteran testified that he suffered from a sharp pain between his testes and rectum.  In addition, he noted that he experienced sexual dysfunction and as a result he could not maintain romantic relationships. 

A May 2013 VA Artery and Vein Conditions DBQ revealed that the examiner noted that after a review of the Veteran's claims file and in person examination varicose veins were not applicable to the Veteran's service connected disability and therefore were not under consideration for examination.  The examiner noted that the issue of varicocele was more accurately addressed under the Male Reproductive System Conditions DBQ.  The Male Reproductive System Conditions DBQ completed by the examiner in May 2013 revealed that the Veteran suffered from erectile dysfunction, varicocele and dyspareunia.  The Veteran reported that he began to experience testicular pain in service and was diagnosed with a varicocele.  The Veteran reported that over the years he began to experience increased pain in his testicles, and that in 2004 he lost his ability to attain an erection.  The Veteran reported that since 2004, he has experienced testicular pain with intercourse and when coupled with his inability to hold an erection, he has difficulty maintaining relationships.  The Veteran reported that he had two children born in 1973 and 1985.  

Physical examination revealed that the Veteran's penis, testes, and epididymis were all normal.  The examiner did note tenderness to palpation of the scrotum and a palpable mass in the Veteran's scrotum.  The examiner found that the Veteran did have a voiding dysfunction and that such caused frequent urination and leakage, but found it more likely than not a result of his usage of diuretics.  The examiner found that the Veteran did suffer from erectile dysfunction but that such was not the result of his left varicocele.  The examiner opined that the Veteran has a varicocele, which is likely the cause of his perineal pain and scrotal swelling, but less likely than not causing his urinary tract or sexual dysfunction.  The examiner noted that after reviewing relevant medical literature and the Veteran's records which revealed that the Veteran was taking diuretics for the management of his peripheral edema, such is likely the reason for his frequent urination and not his service connected varicocele.  The examiner also noted that the Veteran's erectile dysfunction was first noted in his medical records in 1996, and that varicoceles are not known to cause erectile dysfunction as described by the Veteran.  In addition, the examiner noted that the Veteran was on a number of medications, including narcotics to manage his spinal disease.  The examiner opined that "given that he had other more significant factors that are known to significantly interfere with erectile function, including spinal disease, a chronic pain state and usage of medications can cause erectile dysfunction, it is less likely as not that his erectile dysfunction is a result of the varicocele." 

The Board acknowledges that the Veteran's VA treatment records reflect a diagnosis of varicose veins and intermittent edema, however the Board finds that the Veteran's varicose vein symptoms are irrelevant to the issue on appeal.  See May 2013 Artery and Vein Conditions DBQ.  The Board notes that the Veteran has experienced pain and swelling in his scrotum as a result of his varicocele during the period under consideration.  However, there has been no record of any penis deformity, as both the April 2006 and May 2013 VA examiners noted that the Veteran's penis was normal.  The May 2013 VA examiner also noted that the Veteran's urinary tract and sexual dysfunction were not caused by the Veteran's service connected varicocele.  As there was no evidence of penis deformity or that the Veterans' urinary tract and sexual dysfunction were caused by the Veteran's varicocele, a 20 percent rating is not warranted.  Therefore, the Veteran is not entitled to a compensable rating for his left varicocele under Diagnostic Code 7522.  38 C.F.R. § 4.115b, Diagnostic Code 7522.
With regards to higher or separate ratings, the Board has considered whether the Veteran's erectile dysfunction warrants a separate compensable rating.  In this case, as mentioned previously the record reflects the Veteran's erectile dysfunction is manifested by the loss of erectile power but not by deformity of the penis.  Physical examinations conducted in April 2006 and May 2013 found the Veteran's testicles, epididymis and spermatic cords to be normal.  In addition, the Veteran reported normal anatomy without penile deformity or abnormality in the April 2006 and May 2013 VA examinations.  A review of the evidence of record does not otherwise show evidence of penis deformity and the Veteran has not otherwise alleged such a deformity.  Therefore, the Veteran does not meet or nearly approximate the criteria for a compensable rating.  The Board finds no other potentially applicable separate ratings. 

The Board has considered whether staged or further ratings under Hart, supra, are appropriate for the Veteran's service-connected left varicocele; however, the Board finds that his symptomatology has been stable throughout the appeal.  Assigning staged ratings for such disability is not warranted.

D.  Other Considerations

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  The competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  While the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected post-operative residuals of the removal of a polyp from the right vocal cord and left varicocele with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to difficulty speaking and swallowing as well as urinary tract and sexual dysfunction-are contemplated by the rating criteria under which each associated disability is rated.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability nor has the Veteran or his representative argued as much.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his post-operative residuals of the removal of a polyp from the right vocal cord and left varicocele.  The VA examiners found that such conditions would not impact his ability to work.  The Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.

III.  Service Connection Claim

A.  Relevant Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include malignant tumors, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.      §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Stomach Disorder 

The Veteran generally contends that service connection is warranted for a stomach disorder. 

The Veteran's service treatment records reflect one instance where the Veteran reported a history of heartburn and reflux in March 1976.  See STRs March 1976.  There is no record of the Veteran being diagnosed with an ulcer or any stomach condition.  On the Veteran's October 1974 Report of Medical History, he denied stomach problems and the October 1974 Report of Medical Examination found no stomach conditions.  The Veteran's separation Reports of Medical History and Examination also reported no stomach problems.  See October 1975 Report of Medical History and Report of Medical Examination. 

Post service VA treatment records reflect a complaint of hyperacidity in 1991 and a diagnosis of GERD in April 2008 which was treated with Omeprazole.  The Veteran's VA treatment records found his GERD to be stable without nausea, vomiting, or abdominal pain.  See VA treatment notes February, June, and September 2010, and September 2011.  

At the January 2012 VA General Medical DBQ, the examiner briefly discussed the Veteran's GERD.  The examiner noted that the Veteran reported that he had an ulcer in 1975 and that he developed GERD shortly thereafter.  The Veteran stated that he was treated with Maalox initially but subsequently prescribed Omeprazole.  The examiner did not do any further examination or testing as he determined that the Veteran's GERD did not affect his employability. 

During the January 2013 hearing, the Veteran testified that he believed his stomach condition began in 1975.  The Veteran reported that he suffered from heartburn while in service and that he took Maalox to treat the condition.  The Veteran testified that he had trouble digesting food and suffered from constipation, nausea, vomiting, bloating, and heartburn.  

During the May 2013 VA examination, the examiner performed separate DBQs for stomach and duodenal conditions and for GERD or esophageal disorders.  As part of the stomach and duodenal conditions DBQ, the Veteran reported that he was diagnosed with an ulcer in 1976 and treated with Maalox.  The Veteran reported that with dietary management and medications, he improved over time.  The Veteran reported that he took Omeprazole, and did not suffer from nausea, vomiting, melena, hematemesis, weight loss, abdominal pain or anemia.  The examiner found no incapacitating episodes or other conditions.  After completing upper gastrointestinal studies, the examiner diagnosed duodenitis. 

As part of the esophageal conditions DBQ, the examiner determined that the Veteran suffered from GERD, and such had its onset in 1991.  The Veteran reported the onset of reflux symptoms in 1975.  The Veteran reported that he would suffer from symptoms immediately after eating and that they would be so severe that he would have to remain sitting upright for long periods of time.  The Veteran reported that he was took Maalox originally, but that in the 1980s he began to take different medications.  The Veteran reported that he was eventually prescribed Nexium and then Omeprazole.  The Veteran reported that he took Omeprazole twice daily.  The Veteran reported that he suffered from infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, nausea, and vomiting.  

The examiner opined that "it is less likely as not that the Veteran's current stomach disorder was first manifest in service or within one year of service, or was caused by or aggravated by any aspect of service."  The examiner reasoned that while the Veteran reported "that he was seen at some point in 1976 for stomach complaints, which he reports were diagnosed as a 'small ulcer.'  Despite the lack of records substantiating this encounter, there is no reason to doubt the Veteran was seen as he reports, for some type of stomach complaint.  What definitely remains in question [is] whether or not there was an ulcer, and whether or not that is related to his current complaints."  The examiner found no studies to verify the Veteran's contentions and found that the Veteran's STRs were otherwise entirely silent with respect to this complaint until 1991.  The examiner found that the studies indicated some inflammation of the duodenum, and the ENT evaluation demonstrated changes consistent with reflux.  The examiner found that it is unknown at what point the duodenitis began, but that the medical records are silent for any stomach conditions for 15 years between 1976 and 1991.  The examiner noted that the Veteran had significant spinal disease, and that over the years he had been on protracted courses of anti-inflammatory agents, which are well known to result in GI inflammation.  The examiner opined that based on the available records, that the Veteran's reported 1976 stomach complaint was transient and resolved, as the records are silent for GI tract complaints until 1991.  The examiner noted that while the Veteran has GERD and duodenitis, neither of these conditions were present between 1976 and 1991 and therefore he concluded that it is less likely as not that the current gastrointestinal issues are related to the single complaint noted by the Veteran in 1976. 

As to the first element of service connection, the Veteran's post-service treatment records reflect a diagnosis GERD and duodenitis.  See April 2008 VA treatment records and May 2013 VA examination.  Thus, the Board finds that the Veteran has multiple current diagnoses of gastrointestinal disorders, and the first element of service connection is met as to this claim.
As for the second element of service connection, the in-service element, the Veteran's service treatment records reflect one instance where the Veteran reported a history of heartburn and reflux.  However, the Veteran has alleged that symptoms associated with a gastrointestinal disorder began while he was in-service, but that he was treated with Maalox and Rolaids.  See Hearing Transcripts pages 15-16. 

As noted, the Veteran's STRs do not show a diagnosis of a gastrointestinal disorder in service.  The Veteran's Reports of Medical Examination from October 1974 and September 1975 report no stomach conditions.  And the Veteran reported no stomach problems in his Reports of Medical History in October 1974 and 1975.  The only report of a stomach condition or complaint was in March 1976 where the Veteran reported a history of heartburn and reflux.  There is no indication or diagnosis of an ulcer or any other stomach condition.  Thus, the STRs do not confirm a stomach condition or disorder in service. 

As to the nexus element of service connection, the Board notes that service connection can be established on a direct basis, as well as a presumptive basis.  With regard to presumptive service connection, the Veteran contends that he has suffered from GERD since service.  However, the May 2013 VA examiner noted that the first notation of a complaint of a GI symptom post-service was in a 1991 hospital admission, where it was noted that the Veteran suffered from "hyperacidity."  The first notation or documented diagnosis of GERD was in the VA treatment records from April 2008.  While the Veteran contends that he had a gastrointestinal disorder in service, the earliest clinical evidence of a gastrointestinal disorder or symptoms of a gastrointestinal disorder was the 1991 note of hyperacidity, more than fifteen years after his separation from service, and a diagnosis of GERD in April 2008, more than thirty years after discharge.  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Veteran's separation reports specifically note a report of no stomach conditions or complaints.  Thus the medical evidence affirmatively shows that the Veteran did not manifest GERD upon discharge from service.  

In addition, there is no medical evidence linking the Veteran's current gastrointestinal disorders to his service or to any other incident of service.  The only evidence is the Veteran's contentions that he suffered from such during service and continued to post service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77."  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters, 601 F.3d 1274 at 1278.  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.

As there is no competent probative evidence that GERD was present in service or until years thereafter, the Board finds that presumptive service connection is not warranted for GERD under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Veteran's gastrointestinal disorder is not among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  The Board finds that the Veteran's lay evidence of continuity of symptomatology since service cannot be considered.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  

With regard to direct service connection, the only competent probative opinion on the matter of etiology is that of the May 2013 VA examiner who found that the Veteran's stomach disorder was not first manifest in service or within one year of service, or was caused or aggravated by any aspect of service.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative have intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's gastrointestinal disorders and his military service, and the Veteran's mere conclusory generalized statements are insufficient evidence to establish a diagnosis or etiology. 

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements concerning symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.

In the instant case, the Board finds that the lay statements of record do not provide probative evidence in support of the claim.  The medical matters of the diagnosis and etiology of a gastrointestinal disorder are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of a gastrointestinal disorder are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372 at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the gastrointestinal system.  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to either diagnosis or medical nexus have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for gastrointestinal disorders or a stomach disorder is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 10 percent for post-operative residuals of the removal of a polyp from the right vocal cord, is denied. 

Entitlement to a compensable rating for left varicocele is denied. 

Entitlement to service connection for a stomach disorder is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


